Title: To James Madison from George Lewis, 14 February 1815
From: Lewis, George
To: Madison, James


        
          Sir
          New York 14 Feby 1815
        
        Viewing myself as the original former of the leading principles of the bill which has been the last before Congress on the subject of a national Bank, & thinking it possible that it may yet become a law, & considering the want of it as so much lessened in consequence of the late intelligence from Europe, I cannot withstand the temptation of observing, that the apparent necessity of the case alone induced me to advocate the measure, if it now passes it will become in the course of two or three years a powerful engine in the hands of the opposition, to prostrate the present administration, the State institutions will be reduced in consequence, & in some degree obliged to be subservient to them; in time of peace the public business can be done by an association of the above Banks, who can be selected, & who will devote themselves to the business of the Government.
        The plan recommended in the National Intelligencer a few days since under the signature of Homo will answer the present purpose of the Secrey. of the Treasury & give time to consider the effects of an institution of the magnitude of the one now under consideration. Should a peace take place their will be no difficulty on the subject of money every description of war stock is already in the greatest demand, should a Bank pass so large a proportion of the stock will be held in Boston, that the holders will intrigue with other capitalists in other parts of the union & form the general & state direction as they formerly did, geting into place & power is their principal object, to effect this the mammoth Bank will be a useful engine & every nerve exerted to wield it with effect, some of the state institutions & more particularly the one in which I am in the direction have lossed no opportunity of doing their utmost to serve the Government during the late contest, should the before mentioned Bank take place, we shall lose the public business after having devoted our capital to the service of the United states at a very critical period, & we shall have the prospect of having our political enemies our task masters—this will be the case if the Bank now before the house becomes a law. I hope you will excuse

the observations I have made & believe me sir with the greatest respect Yr Obd hum Sert
        
          Geo. Lewis
          (Confidential).
        
      